                Case 19-11534-CSS               Doc 12       Filed 07/11/19        Page 1 of 30



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF DELAWARE

                                                                       )
In re:                                                                 ) Chapter 11
                                                                       )
CHARMING CHARLIE HOLDINGS INC., et al., 1                              ) Case No. 19-11534 (___)
                                                                       )
                                                                       ) (Joint Administration Requested)
                                   Debtors.                            )
                                                                       )

              DEBTORS’ MOTION SEEKING ENTRY OF INTERIM
           AND FINAL ORDERS (I) AUTHORIZING THE DEBTORS TO
    ASSUME THE CONSULTING AGREEMENT, (II) APPROVING PROCEDURES
     FOR STORE CLOSING SALES, (III) APPROVING THE IMPLEMENTATION
          OF CUSTOMARY STORE BONUS PROGRAM AND PAYMENTS
    TO NON-INSIDERS THEREUNDER, AND (IV) GRANTING RELATED RELIEF

         The above-captioned debtors and debtors in possession (collectively, the “Debtors”)

respectfully state as follows in support of this motion: 2

                                               Relief Requested

         1.      The Debtors seek entry of interim and final orders, substantially in the forms

attached hereto as Exhibit A and Exhibit B (respectively, the “Interim Order” and “Final

Order”): (a) authorizing the Debtors to assume that certain Letter Agreement Governing

Inventory Disposition dated as of July 3, 2019 (the “Consulting Agreement”), by and between

Charming Charlie LLC and Charming Charlie USA, Inc. (together, the “Merchant”) and Hilco

1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, include: Charming Charlie Canada LLC (0693); Charming Charlie Holdings Inc. (6139); Charming
    Charlie International LLC (5887); Charming Charlie LLC (0263); Charming Charlie Manhattan LLC (7408);
    Charming Charlie USA, Inc. (3973); and Poseidon Partners CMS, Inc. (3302). The location of the Debtors’
    headquarters is: 6001 Savoy Drive, Ste. 600, Houston, Texas 77036.

2
    A detailed description of the Debtors and their business, and the facts and circumstances supporting the
    Debtors’ chapter 11 cases, are set forth in greater detail in the Declaration of Alvaro Bellon, Chief Financial
    Officer of Charming Charlie Holdings Inc., in Support of Debtors’ Chapter 11 Petitions and First Day Motions
    (the “First Day Declaration”), filed contemporaneously with the Debtors’ voluntary petitions for relief filed
    under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”), on July 11, 2019 (the “Petition
    Date”). Capitalized terms used, but not otherwise defined in this motion shall have the meanings ascribed to
    them in the First Day Declaration.
              Case 19-11534-CSS         Doc 12       Filed 07/11/19   Page 2 of 30



Merchant Resources, LLC and SB360 Capital Partners, LLC (together, the “Consultant”), a copy

of which is annexed as Exhibit 1 to Exhibit A, attached hereto; (b) authorizing the Debtors to

conduct store-closing sales at approximately 261 stores listed in Exhibit A to the Consulting

Agreement (collectively, the “Stores”), in accordance with the terms of the store closing

procedures (the “Store Closing Procedures”), annexed as Exhibit 2 to Exhibit A, attached hereto,

with such sales to be free and clear of all liens, claims, and encumbrances (the “Sales”);

(c) approving the proposed dispute resolution procedures described herein to resolve any

disputes with governmental units regarding certain applicable nonbankruptcy laws that regulate

liquidation and similar-themed sales; (d) approving the implementation of a bonus program

(the “Store Bonus Program”) and authorizing payments thereunder to certain non-insider

employees; and (e) granting related relief.    In addition, the Debtors request that the Court

schedule a final hearing within approximately 30 days of the commencement of these chapter 11

cases to consider entry of the Final Order.

                                     Jurisdiction and Venue

       2.      The United States Bankruptcy Court for the District of Delaware (the “Court”)

has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended

Standing Order of Reference from the United States District Court for the District of Delaware,

dated February 29, 2012. The Debtors confirm their consent, pursuant to rule 7008 of the

Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”) and Rule 9013-1(m) of the

Local Rules of Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the

District of Delaware (the “Local Rules”), to the entry of a final order by the Court in connection

with this motion to the extent that it is later determined that the Court, absent consent of the

parties, cannot enter final orders or judgments in connection herewith consistent with Article III

of the United States Constitution.


                                                 2
               Case 19-11534-CSS             Doc 12        Filed 07/11/19      Page 3 of 30



        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The statutory bases for the relief requested herein are sections 105, 363, 365, and

554 of the Bankruptcy Code, Bankruptcy Rules 2002, 6003, and 6004, and Local Rule

9013-1(m).

                                            The Store Closings

        5.      Following extensive analysis, the Debtors and their advisors have made the

difficult decision to seek authority to close and wind down or conduct other similar themed sales

(“Store Closings”) for all of the Debtors’ brick-and-mortar store locations. The decision has

been made after the implementation of numerous cost-reduction measures and the closure of

approximately 100 underperforming stores (for which the Debtors obtained approval in the prior

chapter 11 cases). 3 These efforts simply were not sufficient to stabilize the Debtors’ businesses

and ensure long-term profitability. As the Court is aware, the Debtors have also faced significant

headwinds given the continued decline of the brick-and-mortar retail industry. The Debtors also

faced a number of additional challenges, all as set forth in greater detail in the First Day

Declaration.

        6.      After arm’s-length and extensive negotiations the Debtors chose to engage the

Consultant to: (a) manage the Store Closings; (b) sell all goods, saleable in the ordinary course,

located in the Stores or the Debtors’ warehouses, 3PLs, and distribution centers (collectively,

the “DCs”), in transit to the Stores or DCs, or on order as of the Sale Commencement Date

(as defined in the Consulting Agreement) (collectively, the “Merchandise”), subject to the FF&E

Election (as defined in the Consulting Agreement) on a guaranty basis or on a fee basis, owned

furnishings, trade fixtures, equipment and improvements to real property that are located in the


3
    See In re Charming Charlie Holdings Inc., No. 14-12906 (CSS) (Bankr. D. Del. Jan. 10, 2018).



                                                       3
               Case 19-11534-CSS        Doc 12       Filed 07/11/19   Page 4 of 30



Stores, DCs, and corporate offices (collectively, the “FF&E”), and the Additional Consultant

Goods (as defined in the Consulting Agreement as “Additional Agent Goods”, and together with

the FF&E and the Merchandise, the “Store Closure Assets”) located in the stores; and

(c) otherwise prepare the stores for turnover to the applicable landlords on the terms set forth in

the Consulting Agreement. Based on an evaluation of the circumstances, and the Consultant’s

experience in conducting store closings on an expedited timeline, the Debtors’ management, in

consultation with the Debtors’ advisors, determined that the Consultant provided the best and

most competitive proposal.

          7.   Pursuant to the Consulting Agreement, the Debtors commenced the Sales on

July 8, 2019, and expect such Sales and Store Closings to be completed and the properties

vacated by August 31, 2019. The Debtors estimate that the proceeds from the Sales will be

approximately $30 million.

          8.   By this motion, the Debtors seek to assume the Consulting Agreement so that the

Consultant may continue in its role as Consultant for the Sales and the Store Closings on a

postpetition basis without interruption. The Debtors have determined, in the exercise of their

business judgment, that (a) the continuation of services by the Consultant is necessary for

efficient large-scale execution of the Sales and Store Closings and to maximize the value of the

assets being sold, and (b) any change in or elimination of the engagement with the Consultant

would significantly disrupt the Sale process and impair the value of the remaining Store Closure

assets.

          9.   Further, the Store Closings are a critical component of the Debtors’ ability to

maximize value for all stakeholders, and assumption of the Consulting Agreement will allow the

Debtors to continue to conduct the Sales and Store Closings in an efficient, controlled manner




                                                 4
                Case 19-11534-CSS              Doc 12        Filed 07/11/19        Page 5 of 30



that will maximize value for the Debtors’ estates. It will permit the Debtors to continue the Sales

and the Store Closings in a timely manner as contemplated by this motion and will establish fair

and uniform store closing procedures.

I.       The Consulting Agreement.

         10.     Pursuant to the Consulting Agreement, the Consultant will serve as the exclusive

agent to the Debtors in connection with the Sales. The Debtors believe that assuming the

Consulting Agreement will allow the Debtors to continue to utilize the logistical capabilities,

experience, and resources of the Consultant in performing large-scale liquidations in a format

that allows the Debtors to retain control over the sale process. A summary of the salient terms of

the Consulting Agreement is set forth below. 4

        Term                                              Consulting Agreement

Services Provided       During the Sale Term, Consultant shall, in collaboration with Merchant, (a) provide
by Consultant           qualified supervisors (the “Supervisors”) engaged by Consultant to oversee the
                        management of the Stores; (b) determine appropriate point-of-sale and external advertising
                        for the Stores, including assisting Merchant in developing in-store signage for use during
                        the soft sale period, in all cases approved in advance by Merchant; (c) determine
                        appropriate discounts of Merchandise, staffing levels for the Stores, approved in advance
                        by Merchant, and appropriate bonus and incentive programs, if any, for the Stores’
                        employees, approved in advance by Merchant; (d) oversee display of Merchandise for the
                        Stores; (e) to the extent that information is available, evaluate sales of Merchandise by
                        category and sales reporting and monitor expenses; (f) maintain the confidentiality of all
                        proprietary or nonpublic information regarding Merchant in accordance with the provisions
                        of the confidentiality agreement signed by the Parties; (g) assist Merchant in connection
                        with managing and controlling loss prevention and employee relations matters; (h) prepare
                        permit or other license applications necessary to conduct the Sale at the Stores for signature
                        by Merchant, the costs and expenses of which shall be paid by Merchant and are in addition
                        to the Expense Budget; (i) participate in weekly calls with representatives of the Merchant,
                        the ABL Agents, and the Second Lien Agent; and (j) provide such other related services
                        deemed necessary or appropriate by Merchant and Agent.

                        At the conclusion of the Sale, Consultant shall surrender the premises for each Store to
                        Merchant in broom clean condition with unsold FF&E abandoned in neat and orderly
                        fashion. At the conclusion of the Sale at each Store, Consultant shall photographically
                        document the condition of each such Store.


4
     The following summary chart is for the convenience of the Bankruptcy Court and parties in interest. To the
     extent there is any conflict between this summary and the Consulting Agreement, the Consulting Agreement
     shall govern in all respects. For purposes of the summary chart, capitalized terms used, but not otherwise
     defined in the motion or in the chart shall have the meanings ascribed to them in the Consulting Agreement.



                                                         5
                Case 19-11534-CSS             Doc 12        Filed 07/11/19        Page 6 of 30



       Term                                              Consulting Agreement

Term of Sale           For each Store, the Sale commenced on July 8, 2019 (the “Sale Commencement Date”) and
                       conclude no later than August 31, 2019 (the “Sale Termination Date”); provided, however,
                       that the Merchant and the Consultant may mutually agree in writing to extend or terminate
                       the Sale at any Store prior to the Sale Termination Date; provided, however, any extension
                       or early termination of the Sale at any of the Stores shall take into account the costs
                       incurred or to be incurred by Merchant weighed against the benefit achieved, in connection
                       therewith.. The period between the Sale Commencement Date and the Sale Termination
                       Date shall be referred to as the “Sale Term.”

Expenses of            Merchant shall be responsible for all expenses of the Sale, including (without limitation) all
Consultant             Store level operating expenses, all costs and expenses related to Merchant’s other retail
                       store operations, and Consultant’s other reasonable, documented out of pocket expenses.
                       To control expenses of the Sale, Merchant, Consultant, and White Oak Commercial
                       Finance LLC and Second Avenue Capital Partners, LLC, 5 in their capacities as agents
                       (the “ABL Agents”) under that certain Credit Agreement dated as of February 28, 2019
                       (the “ABL Credit Agreement”) by and between, among others, Merchant and the ABL
                       Agents, have established an aggregate budget (the “Expense Budget”) of certain delineated
                       expenses, including (without limitation) payment of the costs of supervision (including
                       (without limitation) Supervisors’ wages, fees, travel, and deferred compensation) and
                       advertising costs. The Expense Budget for the Sale is attached to the Consulting
                       Agreement as Exhibit B. The Expense Budget may only be modified by mutual agreement
                       of the Consultant, Merchant, and the ABL Agents. The costs of supervision set forth on
                       Exhibits B include, among other things, industry standard deferred compensation.

                       All accounting matters (including, without limitation, all fees, expenses, or other amounts
                       reimbursable or payable to the Consultant or, with respect to the Additional Goods Fee,
                       Merchant) shall be reconciled on every Wednesday for the prior week and shall be paid
                       within seven (7) days after each such weekly reconciliation. The Parties and the ABL
                       Agents shall complete a final reconciliation and settlement of all amounts payable to the
                       Consultant or, with respect to the Additional Agent Goods Fee, Merchant and contemplated
                       by this Agreement (including, without limitation, Expense Budget items, and fees earned
                       hereunder) no later than forty five (45) days following the Sale Termination Date for the
                       last Store.

Compensation for       In consideration of its services hereunder, Consultant shall earn a fee equal to one and one
Consultant             half percent (1.5%) of the Gross Proceeds of Merchandise sold at the Stores.

Merchant’s             Merchant shall maintain throughout the Sale Term, liability insurance policies (including,
Insurance              without limitation, products liability (to the extent currently provided), comprehensive
Obligations            public liability insurance and auto liability insurance) covering injuries to persons and
                       property in or in connection with the Stores, and shall cause Consultant to be named an
                       additional insured with respect to all such policies. At Consultant’s request, Merchant shall
                       provide Consultant with a certificate or certificates evidencing the insurance coverage
                       required hereunder and that Consultant is an additional insured thereunder. In addition,
                       Merchant shall maintain throughout the Sale Term, in such amounts as it currently has in
                       effect, workers compensation insurance in compliance with all statutory requirements.

Consultant’s           As an expense of the Sale, Consultant shall maintain throughout the Sale Term, liability
Insurance              insurance policies (including, without limitation, products liability/completed operations,
                       contractual liability, comprehensive public liability and auto liability insurance) on an

5
    SB360 Capital Partners, LLC is an affiliate of Second Avenue Capital, LLC.



                                                        6
              Case 19-11534-CSS             Doc 12        Filed 07/11/19       Page 7 of 30



       Term                                            Consulting Agreement

Obligations          occurrence basis in an amount of at least two million dollars ($2,000,000) and an aggregate
                     basis of at least five million dollars ($5,000,000) covering injuries to persons and property
                     in or in connection with Consultant’s provision of services at the Stores. Consultant shall
                     name Merchant as an additional insured and loss payee under such policy, and upon
                     execution of this Agreement provide Merchant with a certificate or certificates evidencing
                     the insurance coverage required hereunder. In addition, Consultant shall maintain
                     throughout the Sale Term, workers compensation insurance compliance with all statutory
                     requirements. Further, should Consultant employ or engage third parties to perform any of
                     Consultant’s undertakings with regard to this Agreement, Consultant will ensure that such
                     third parties are covered by Consultant’s insurance or maintain all of the same insurance as
                     Consultant is required to maintain pursuant to this paragraph and name Merchant as an
                     additional insured and loss payee under the policy for each such insurance.

Indemnification by   Consultant shall indemnify, defend and hold Merchant and its consultants, members,
Consultant           managers, partners, officers, directors, employees, attorneys, advisors, representatives,
                     lenders, potential coinvestors, principals, and affiliates (other than the Consultant or the
                     Consultant Indemnified Parties) (collectively, “Merchant Indemnified Parties”) harmless
                     from and against all liabilities, claims, demands, damages, costs and expenses (including
                     reasonable attorneys’ fees) arising from or related to (a) the willful or negligent acts or
                     omissions of Consultant or the Consultant Indemnified Parties (defined below); (b) the
                     breach of any provision of, or the failure to perform any obligation under, this Agreement
                     by Consultant; (c) any liability or other claims made by the Consultant Indemnified Parties
                     or any other person (excluding Merchant Indemnified Parties) against a Merchant
                     Indemnified Party arising out of or related to Consultant’s conduct of the Sale, except
                     claims arising from Merchant’s negligence, willful misconduct, or unlawful behavior;
                     (d) any harassment, discrimination or violation of any laws or regulations or any other
                     unlawful, tortuous or otherwise actionable treatment of Merchant Indemnified Parties, or
                     Merchant’s customers by Consultant or any of the Consultant Indemnified Parties and
                     (e) any claims made by any party engaged by Consultant as an employee, agent,
                     representative or independent contractor arising out of such engagement.

Indemnification by   Merchant shall indemnify, defend, and hold Consultant and its consultants, members,
Merchant             managers, partners, officers, directors, employees, attorneys, advisors, representatives,
                     lenders, potential coinvestors, principals, affiliates, and Supervisors (collectively,
                     “Consultant Indemnified Parties”) harmless from and against all liabilities, claims,
                     demands, damages, costs and expenses (including reasonable attorneys’ fees) arising from
                     or related to: (a) the willful or negligent acts or omissions of Merchant or the Merchant
                     Indemnified Patties; (b) the material breach of any provision of this Agreement by
                     Merchant; (c) any liability or other claims, including, without limitation, product liability
                     claims, asserted by customers, any Store employees (under a collective bargaining
                     agreement or otherwise), or any other person (excluding Consultant Indemnified Parties)
                     against Consultant or an Consultant Indemnified Party, except claims arising from
                     Consultant’s negligence, willful misconduct or unlawful behavior; (d) any harassment,
                     discrimination or violation of any laws or regulations or any other unlawful, tortuous or
                     otherwise actionable treatment of Consultant’s Indemnified Parties or Merchant’s
                     customers by Merchant or Merchant’s Indemnified Patties; (e) Merchant’s failure to pay
                     over to the appropriate taxing authority any taxes required to be paid by Merchant during
                     the Sale Term in accordance with applicable law; and (f) Merchant’s landlords, leases, or
                     occupancy agreements.




                                                      7
              Case 19-11534-CSS          Doc 12       Filed 07/11/19   Page 8 of 30



II.    The Store Closing Procedures.

       11.     The Debtors seek approval of streamlined procedures (i.e., the Store Closing

Procedures) to sell the Store Closure Assets, in each case free and clear of liens, claims, and

encumbrances. The Debtors also seek approval of the Store Closing Procedures to provide

newspapers and other advertising media in which the Sales may be advertised with comfort that

the Debtors are conducting the Sales in compliance with applicable law and with the Bankruptcy

Court’s approval. The Debtors seek interim approval of the Store Closing Procedures in light of

the need to continue the Sales and Store Closures in an efficient and timely manner.

       12.     The Debtors have determined, in the exercise of their business judgment and in

consultation with their advisors, that the Store Closing Procedures will provide the best, most

efficient, and most organized means of selling the Store Closure Assets to maximize their value

to the estates. As noted above, the Debtors estimate that the Store Closings will take until

approximately August 31, 2019.

III.   Liquidation Sale Laws and Dispute Resolution Procedures.

       13.     Certain states in which the Debtors operate stores have, or may have, licensing or

other requirements governing the conduct of store closing, liquidation, or other inventory

clearance sales, including, without limitation, federal, state, provincial, and local laws, statutes,

rules, regulations, and ordinances (the “Liquidation Sale Laws”). Liquidation Sale Laws may

establish licensing, permitting, or bonding requirements, waiting periods, time limits, and bulk

sale restrictions and augmentation limitations that would otherwise apply to the Store Closings.

Such requirements hamper the Debtors’ ability to maximize value in selling their inventory.

Subject to the Bankruptcy Court’s approval, the Debtors intend to conduct the Store Closings in

accordance with the Store Closing Procedures, and to the extent such procedures conflict with

the Liquidation Sale Laws, the Store Closing Procedures will control.


                                                  8
               Case 19-11534-CSS        Doc 12       Filed 07/11/19   Page 9 of 30



         14.   To facilitate the orderly resolution of any disputes between the Debtors and any

Governmental Units (as defined in section 101(27) of the Bankruptcy Code) arising due to the

Store Closing Procedures and the alleged applicability of any Liquidation Sale Laws, the Debtors

respectfully request that the Bankruptcy Court authorize the Debtors to implement the following

dispute resolution procedures (the “Dispute Resolution Procedures”), on an interim and final

basis:

               a.     Provided that the Sales are conducted in accordance with the terms of the
                      Interim Order or the Final Order, as applicable, and the Store Closing
                      Procedures, and in light of the provisions in the laws of many
                      Governmental Units (as defined in the Bankruptcy Code) that exempt
                      court-ordered sales from their provisions, the Debtors and the Consultant
                      will be presumed to be in compliance with any Liquidation Sale Laws and
                      are authorized to conduct the Sales in accordance with the terms of the
                      Interim Order or the Final Order, as applicable, and the Store Closing
                      Procedures without the necessity of further showing compliance with any
                      such Liquidation Sale Laws.

               b.     Within five business days after entry of the Interim Order, the Debtors will
                      serve by email, facsimile, or first-class mail, copies of the Interim Order,
                      the proposed Final Order, the Consulting Agreement, and the Store
                      Closing Procedures on the following: (i) the landlords for the Stores;
                      (ii) the Attorney General’s office for each state in which the Sales are
                      being held; (iii) the county consumer protection agency or similar agency
                      for each county in which the Sales are being held; (iv) the division of
                      consumer protection for each state in which the Sales are being held;
                      (v) the chief legal counsel for each local jurisdiction in which the Sales are
                      being held (collectively, the “Dispute Notice Parties”).

               c.     To the extent that there is a dispute arising from or relating to the Sales,
                      the Interim Order, or the proposed Final Order, as applicable, the
                      Consulting Agreement, or the Store Closing Procedures, which dispute
                      relates to any Liquidation Sale Laws (a “Reserved Dispute”), the
                      Bankruptcy Court shall retain exclusive jurisdiction to resolve the
                      Reserved Dispute. Any time within ten days following entry of the
                      Interim Order any Governmental Unit may assert that a Reserved Dispute
                      exists by sending a notice (the “Dispute Notice”) explaining the nature of
                      the dispute to: (i) proposed counsel to the Debtors, Paul Hastings LLP, 71
                      South Wacker Drive, Suite 4500, Chicago, Illinois 60606, Attn: Matthew
                      Murphy, Nathan Gimpel, and Matthew Smart; (ii) proposed co-counsel to
                      the Debtors, Klehr Harrison Harvey Branzburg LLP, 919 N. Market
                      Street, Suite 1000, Wilmington, Delaware, 19801, Attn: Domenic E.


                                                 9
Case 19-11534-CSS      Doc 12     Filed 07/11/19     Page 10 of 30



      Pacitti, Michael W. Yurkewicz, and Sally E. Veghte; (iii) the Consultant,
      (a) Hilco Merchant Resources, LLC, 5 Revere Drive, Suite 206,
      Northbrook, IL 60062, Attn: Ian Fredericks; and (b) SB360 Capital
      Partners, LLC, 1010 Northern Boulevard, Suite 340, Great Neck, NY
      11021, Attn: Robert Raskin; (iv) counsel for the Consultant, Pepper
      Hamilton LLP, 1313 Market Street, Suite 5100, Wilmington, DE 19801
      Attn: Douglas D. Herrmann and Marcy J. McLaughlin; (v) counsel to the
      Prepetition ABL Agents and DIP Agents, Choate, Hall & Stewart, LLP,
      Two International Place, Boston, Massachusetts 02110, Attn: John F.
      Ventola and Jonathan D. Marshall, and Richards, Layton & Finger, P.A.,
      920 N. King. St., Wilmington, Delaware 19801, Attn: Mark D. Collins and
      John H. Knight; and (vi) counsel to the Prepetition Vendor Financing
      Agent and Prepetition Term Loan Agent, Winston & Strawn LLP, 200
      Park Avenue, New York, New York 10166, Attn: Gregory M. Gartland.
      If the Debtors, the Consultant, and the Governmental Unit are unable to
      resolve the Reserved Dispute within 15 days after service of the Dispute
      Notice, the Governmental Unit may file a motion with the Court
      requesting that the Bankruptcy Court resolve the Reserved Dispute (a
      “Dispute Resolution Motion”).

 d.   In the event that a Dispute Resolution Motion is filed, nothing in the
      Interim Order or the Final Order, as applicable, shall preclude the Debtors,
      a landlord, the Consultant or any other interested party from asserting (i)
      that the provisions of any Liquidation Sale Laws are preempted by the
      Bankruptcy Code, or (ii) that neither the terms of the Interim Order or the
      Final Order, as applicable, nor the conduct of the Debtors or the
      Consultant pursuant to the Interim Order or the Final Order, as applicable
      violates such Liquidation Sale Laws. Filing a Dispute Resolution Motion
      as set forth herein shall not be deemed to affect the finality of the Interim
      Order or the Final Order or to limit or interfere with the Debtors’ or the
      Consultant’s ability to conduct or to continue to conduct the Sales
      pursuant to the Interim Order or the Final Order, absent further order of
      the Court. Upon the entry of the Interim Order or the Final Order, as
      applicable, the Court grants authority for the Debtors and the Consultant to
      conduct the Sales pursuant to the terms of the Interim Order or the Final
      Order, as applicable, the Consulting Agreement, and/or the Store Closing
      Procedures and to take all actions reasonably related thereto or arising in
      connection therewith. The Governmental Unit will be entitled to assert
      any jurisdictional, procedural, or substantive arguments it wishes with
      respect to the requirements of its Liquidation Sale Laws or the lack of any
      preemption of such Liquidation Sale Laws by the Bankruptcy Code.
      Nothing in the Interim Order or the Final Order will constitute a ruling
      with respect to any issues to be raised in any Dispute Resolution Motion.

 e.   If, at any time, a dispute arises between the Debtors and/or the Consultant
      and a Governmental Unit as to whether a particular law is a Liquidation
      Sale Law, and subject to any provisions contained in the Interim Order or


                                10
                 Case 19-11534-CSS             Doc 12      Filed 07/11/19        Page 11 of 30



                           the Final Order related to the Liquidation Sale Laws, then any party to that
                           dispute may utilize the provisions of subparagraphs (c) and (d) above by
                           serving a notice to the applicable parties and proceeding thereunder in
                           accordance with those paragraphs. Any determination with respect to
                           whether a particular law is a Liquidation Sale Law shall be made de novo.

IV.       Fast Pay Laws.

          15.      Many states in which the Debtors operate have laws and regulations that require

the Debtors to pay an employee substantially contemporaneously with his or her termination

(the “Fast Pay Laws” and, together with the Liquidation Sale Laws, the “Liquidation Sale

Laws”). These laws often require payment to occur immediately or within a period of only a few

days from the date such employee is terminated.

          16.      The nature of the Store Closings contemplated by this motion will result in a

substantial number of employees being terminated at or near the end of the Store Closings. To

be clear, the Debtors intend to pay their terminated employees as expeditiously as possible, under

normal payment procedures, and pursuant to applicable Bankruptcy Court order. 6 However, the

Debtors’ payroll systems will simply be unable to process the payroll information associated

with this large number of terminations in a manner that will be compliant with the Fast Pay

Laws. Under ordinary circumstances, the Debtors’ payroll department is able to coordinate

delivery of final checks to coincide with an employee’s final day of work where required by state

law. This process requires the Debtors’ payroll department to calculate individual termination

payments, prepare each termination payment check, obtain authorization for each such check,

and then prepare each such check for mailing. Given the number of employees who will likely

be terminated in connection with the Store Closings, this process could easily take several days,


6
      The Debtors are seeking such relief pursuant to the Debtors’ Motion Seeking Entry of Interim and Final Orders
      (I) Authorizing, but not Directing, the Debtors to (A) Pay Prepetition Employee Wages, Salaries, Other
      Compensation, and Reimbursable Employee Expenses and (B) Continue Employee Benefits Programs and
      (II) Granting Related Relief, filed contemporaneously herewith.



                                                        11
              Case 19-11534-CSS         Doc 12    Filed 07/11/19     Page 12 of 30



making compliance with the Fast Pay Laws burdensome to the Debtors’ estates, if not

impossible. Accordingly, the Debtors request exemption from the Fast Pay Laws.

V.     Lease Restrictions.

       17.     The Debtors also respectfully request a waiver of any contractual restrictions that

could otherwise inhibit or prevent the Debtors from maximizing value for creditors through the

Store Closings and Sales. In certain cases, the contemplated Store Closings and Sales may be

inconsistent with certain provisions of leases, subleases, or other documents with respect to the

premises in which the Debtors operate, including, without limitation, reciprocal easement

agreements, agreements containing covenants, conditions, and restrictions (including, without

limitation, “go dark” provisions and landlord recapture rights), or other similar documents or

provisions. Such restrictions would also hamper the Debtors’ ability to maximize value in

selling their inventory.

       18.     The Debtors also request that no entity, including, without limitation, utilities,

landlords, shopping center managers and personnel, creditors, and all persons acting for or on

their behalf shall interfere with or otherwise impede the conduct of the Store Closings and Sales,

or institute any action against the Debtors in any court (other than this Court) or before any

administrative body that in any way directly or indirectly interferes with, obstructs, or otherwise

impedes the conduct of the Store Closings and Sales or the advertising and promotion (including

through the posting of signs) of the Sales.

VI.    The Store Bonus Program.

       19.     The Debtors seek authorization to implement the Store Bonus Program and make

payments thereunder to Store Bonus Program participants, all of whom are non-insiders, to

ensure successful consummation of the Store Closings.          Specifically, the Debtors request

authority, at their discretion, to provide additional compensation in the form of a one-time fixed


                                                 12
             Case 19-11534-CSS         Doc 12     Filed 07/11/19    Page 13 of 30



bonus to incentivize store-level employees to complete the Store Closings. For avoidance of

doubt, none of the employees eligible for the Store Bonuses are “insiders” of the Debtors.

       20.     The success of the Store Closings depends on store-level employees continuing

their ordinary course duties under the supervision of the Consultant and Debtors.              Store

employees are necessary to, among other things, service customers, administer in-store sales, and

manage cash receipts and bank deposits. Replacing such employees would be unfeasible under

the contemplated timeframe for the Store Closings.           Through the employees’ ongoing

commitment and performance, the Debtors can ensure that they maximize estate value through

their store-closing sales. The Store Bonus Program is a necessary component of the Store

Closings and has the support of the Debtors’ prepetition secured lenders and equity holders.

                                        Basis for Relief

I.     The Court Should Authorize the Assumption of the Consulting Agreement.

       21.     Section 365(a) of the Bankruptcy Code provides, in pertinent part, that a debtor in

possession “subject to the court’s approval, may assume or reject any executory contract or

[unexpired] lease of the debtor.”    The standard governing bankruptcy court approval of a

debtor’s decision to assume or reject an executory contract or unexpired lease is whether the

debtor’s reasonable business judgment supports assumption or rejection. See, e.g., In re HQ

Glob. Holdings. Inc., 290 B.R. 507, 511 (Bankr. D. Del. 2003) (finding that debtor’s decision to

assume or reject an executory contract is governed by the business judgment standard and it can

only be overturned if the decision was a product of bad faith, whim or caprice); see also In re

Market Square Inn. Inc., 978 F.2d 116, 121 (3d Cir. 1992) (finding that assumption or rejection

of lease “will be a matter of business judgment by the bankruptcy court”).

       22.     The business judgment test “requires only that the trustee [or debtor in

possession] demonstrate that [assumption] or rejection of the contract will benefit the estate.”


                                                13
              Case 19-11534-CSS         Doc 12     Filed 07/11/19      Page 14 of 30



Wheeling-Pittsburgh Steel Corp, v. West Penn Power Co., (In re Wheeling-Pittsburgh Steel

Corp.), 72 B.R. 845, 846 (Bankr. W.D. Pa. 1987). Any more exacting scrutiny would slow the

administration of the debtor’s estate and increase costs, interfere with the Bankruptcy Code’s

provision for private control of administration of the estate, and threaten the court’s ability to

control a case impartially. See Richmond Leasing Co. v. Capital Bank, 762 F.2d 1303, 1311 (5th

Cir. 1985).

       23.     The assumption of the Consulting Agreement is beneficial to the Debtors’ estates,

and, therefore, is a reasonable exercise of the Debtors’ business judgment. In consultation with

its advisors, the Debtors have determined that the Stores are a burden to their estates, and the

Store Closure Assets should be liquidated for the benefit of the Debtors’ estates and their

creditors. The Debtors determined that entering into the Consulting Agreement, after engaging

in extensive negotiations with the Consultant, will provide the greatest return to the Debtors’

estates for the Store Closure Assets.      The Debtors believe that the terms set forth in the

Consulting Agreement comprise the best for the conduct of the Store Closings and Sales.

       24.     The Consultant has extensive expertise in conducting liquidation sales and can

oversee and assist in the management and implementation of the Store Closings and Sales in an

efficient and cost effective manner. Assumption of the Consulting Agreement will enable the

Debtors to utilize the skills and resources of the Consultant to effectively and efficiently conduct

the Store Closing Sales for the benefit of all stakeholders. Given the number of stores and the

particular issues in administering the Store Closing Sales, as discussed above, it is not certain the

Debtors could retain a liquidator able to conduct the process as efficiently and effectively as the

Consultant. If the Consulting Agreement is not approved of, operative and effective on an

interim basis, the Store Closings and Sales would lose the benefit of the Consultant’s oversight




                                                 14
             Case 19-11534-CSS          Doc 12     Filed 07/11/19     Page 15 of 30



and might be delayed or suspended entirely, leading to loss of additional liquidity and increased

administrative expenses. Moreover, it is imperative that the Consulting Agreement is approved

on an interim basis so that the Debtors and Consultant can immediately begin to advertise the

Sales as “Store Closing”, “Everything Must Go”, “Everything on Sale” “Going out of Business”

or similarly themed sale. Based on the Consultant’s experience, the ability to advertise using this

language will generate more proceeds for the Debtors and their estates.

II.    The Debtors Have a Valid Business Justification for the Sales.

       25.     Section 363(b)(1) of the Bankruptcy Code, which governs asset sales outside of a

debtor’s ordinary course of business, provides that “the trustee, after notice and a hearing, may

use, sell, or lease, other than in the ordinary course of business, property of the estate.” When

selling assets outside of the ordinary course of business, a debtor must articulate a valid business

justification to obtain court approval. See, e.g., Myers v. Martin (In re Martin), 91 F.3d 389, 395

(3d Cir. 1996) (citation omitted); In re Abbotts Dairies, Inc., 788 F.2d 143, 147-48 (3d Cir.

1986) (implicitly adopting the “sound business judgment” test of Lionel Corp, and requiring

good faith); Comm. of Equity Sec. Holders v. Lionel Corp. (In re Lionel Corp.), 722 F.2d 1063,

1070-71 (2d Cir. 1983); In re Delaware & Hudson Ry, Co., 124 B.R. 169, 175-76 (D. Del. 1991)

(concluding that the Third Circuit adopted the “sound business judgment” test in the Abbotts

Dairies decision). When a debtor demonstrates a valid business justification for a decision, a

strong presumption arises “that in making [the] business decision the directors of a corporation

acted on an informed basis, in good faith and in the honest belief that the action taken was in the

best interests of the company.” Official Comm. of Subordinated Bondholders v. Integrated Res.,

Inc. (In re Integrated Res., Inc.), 147 B.R. 650, 656 (S.D.N.Y. 1990) (holding that the Delaware

business judgment rule has “vitality by analogy” in Chapter 11, especially where the debtor is a

Delaware corporation (quotations omitted)).


                                                 15
               Case 19-11534-CSS              Doc 12      Filed 07/11/19        Page 16 of 30



        26.      Store closing or liquidation sales are a routine occurrence in chapter 11 cases

involving retail debtors. See Ames Dept. Stores, 136 B.R. at 359 (noting that liquidation sales

are an important part of “overriding federal policy requiring [a] Debtor to maximize estate

assets”). As such, bankruptcy courts in this jurisdiction have approved similar store closing

sales. See, e.g., In re Z Gallerie, LLC, No. 19-10488 (LSS) (Bankr. D. Del. Apr. 9, 2019); In re

Things Remembered, Inc., No. 19-10234 (KG) (Bankr. D. Del. Feb. 28, 2019); In re Charming

Charlie Holdings Inc., No. 17-12906 (CSS) (Bankr. D. Del. Jan. 10, 2018); In re Radioshack

Corp., No. 17–10506 (Bankr. D. Del. Mar. 29, 2017); In re Coldwater Creek, Case No. 14-

10867 (BLS) (Bankr. D. Del. May 7, 2014); In re Anchor Blue Holding Corp., Case No. 11-

10110 (PJW) (Bankr. D. Del. Jan. 13. 2011). 7

        27.      Sufficient business justification exists to approve the proposed Sales under

section 363(b)(1). The Debtors, with the assistance of their advisors, have determined that the

Sales represent the best alternative to maximize recoveries to the Debtors’ estates with respect to

the Store Closure Assets and provide the Debtors with much-needed liquidity while optimizing

their remaining fleet of Stores. There are meaningful amounts of Merchandise, in the aggregate,

that will be monetized most efficiently and quickly through an orderly process conducted in

consultation with an experienced liquidation firm. Further, delay in commencing the Sales

would diminish the recovery tied to monetization of the Store Closure Assets. The Debtors will

realize an immediate benefit in terms of financial liquidity upon the sale of the Store Closure

Assets and the termination of operations at the Stores. Further, uninterrupted and orderly Sales

will allow the Debtors to timely reject leases associated with the Stores and, therefore, avoid the

accrual of unnecessary administrative expenses for rent and related costs. Suspension of the

7
    Because of the voluminous nature of the orders cited herein, such orders have not been attached to this motion.
    Copies of these orders are available upon request to the Debtors’ proposed counsel.



                                                       16
             Case 19-11534-CSS          Doc 12     Filed 07/11/19      Page 17 of 30



Sales until entry of the Final Order may cause the Debtors to incur large claims for rent at many

of these stores, which the Debtors could be required to pay in full.

III.   The Debtors Have a Valid Business Justification for the Store Bonus Program.

       28.     Under the circumstances of these chapter 11 cases, the implementation of the

Bonus Program is a sound exercise of the Debtors’ business judgment and is in the best interests

of the Debtors’ and all their estates' stakeholders. The Debtors believe the Store Bonuses are

necessary to sustain employee morale and facilitate the Store Closings during these chapter 11

cases. Absent the Store Bonuses, the Debtors are likely to lose key store personnel that are

critical to administering final sales of merchandise.

       29.     The flight risk of store employees is particularly acute under the circumstances

here since the Debtors’ stores are located in area with numerous other retail tenants. Store

employees could simply pursue another retail opportunity within the same area if not offered an

incentive to stay with the Debtors. Such departures would jeopardize the Store Closing process

by requiring the Debtors to find new employees and train them to conduct the in-store functions

necessary for the Store Closing Sales. The Store Bonuses are purposed to mitigate flight risk by

incentivizing and rewarding store employees for staying with the Debtors through the Store

Closing process.

       30.     If the Debtors are not able to keep their store employees and motivate them

through the Store Closings, the Debtors will realize less value to the detriment of the Debtors’

creditors. The potential loss to the estate if employees are not retained through the Store Closing

process far outweighs the cost of the Store Bonus Program, which is reasonable in light of

competitive market practices. The maximum cost of the Store Bonus Program will be less

than 1 percent of gross annual payroll for store employees and is similar to the amounts used in

other restructuring situations to incentivize employees to continue optimal performance despite


                                                 17
                Case 19-11534-CSS        Doc 12     Filed 07/11/19    Page 18 of 30



the added stress inherent in the chapter 11 process. See, e.g., In re Things Remembered, Inc.,

No. 19-10234 (KG) (Bankr. D. Del. Feb. 6, 2019) (authorizing store closing bonuses up to l.0%

of gross annual payroll for closing stores); In re Bon-Ton Stores, Inc., No. 18-10248 (MFW)

(Bankr. D. Del. Feb. 7, 2018) (authorizing discretionary bonus payments in an amount no more

than 10 percent of payroll for store employees); In re Golfsmith Int’l Holdings, Inc.,

No. 16-12033 (LSS) (Bankr. D. Del. Oct. 13, 2016) (authorizing store closing bonuses up to l.5%

of gross annual payroll for closing stores); In re Quicksilver, Inc., No. 15-11880 (BLS) (Bankr.

D. Del. Sept. 10, 2015) (approving store closing bonuses up to 10% of base payroll for all

employees working at the closing stores); In re Radioshack Corp., No. 15-10197 (BLS) (Bankr.

D. Del. Feb.20, 2015) (same).

          31.    The Store Bonus program is comparable to employee incentive plans regularly

paid as “expenses of sale” by liquidating agents in other “store closing” and similar-themed

sales. As such, courts have approved incentive payments similar to those contemplated in the

Store Bonus Program. See, e.g., In re Things Remembered, Inc., No. 19-10234 (KG) (Bankr. D.

Del. Feb. 28, 2019) (authorizing store closing retention bonus program on a final basis);

In Bon-Ton Stores, Inc., No. 18-10248 (MFW) (Bankr. D. Del. Feb. 7, 2018) (authorizing store

closing retention bonus program on an interim basis); In re rue21, Inc., No. 17-22045 (GLT)

Bankr. W.D. Pa. June 12, 2017) (authorizing store closing retention bonus program on a final

basis); In re Goldsmith Int’l Holdings, Inc., No. 16-12033 (LSS) Bankr. D. Del. Oct. 13, 2016)

(same); In re Sport Auth. Holdings, Inc., No. 16-10527 (MFW) (Bankr. D. Del. May 3, 2016)

(same).

          32.    Accordingly, the Debtors submit that the relief requested with respect to the Store

Bonus Program is a valid exercise of the Debtors’ business judgement and the approval of the




                                                  18
              Case 19-11534-CSS           Doc 12     Filed 07/11/19      Page 19 of 30



Store Bonus Program is appropriate under section 363 of the Bankruptcy Code and is the best

interests of the Debtors, their estates, and all parties in interest in these chapter 11 cases.

IV.     The Court Should Approve the Sale of the Store Closure Assets Free and Clear of
        all Liens, Encumbrances, and Other Interests under Bankruptcy Code
        Section 363(f).

        33.     The Debtors request approval to sell the Store Closure Assets on a final “as is”

basis, free and clear of any and all liens, claims, and encumbrances in accordance with section

363(f) of the Bankruptcy Code. A debtor in possession may sell property under sections 363(b)

and 363(f) “free and clear of any interest in such property of an entity other than the estate” if

any one of the following conditions is satisfied: (a) applicable non-bankruptcy law permits sale

of such property free and clear of such interest; (b) such entity consents; (c) such interest is a lien

and the price at which such property is to be sold is greater than the aggregate value of all liens

on such property; (d) such interest is in bona fide dispute; or (e) such entity could be compelled,

in a legal or equitable proceeding, to accept a money satisfaction of such interest. 11 U.S.C.

§ 363(f); see also Citicorp Homeowners Servs., Inc. v. Elliot (In re Elliot), 94 B.R. 343, 345

(E.D. Pa. 1988) (noting that since section 363(f) is written in the disjunctive, the court may

approve a sale free and clear if any one subsection is met). Moreover, the Third Circuit has

indicated that a debtor possesses broad authority to sell assets free and clear of liens. See In re

TWA Inc., 322 F.3d 283, 289 (3d Cir. 2003).

        34.     Although the term “any interest” is not defined in the Bankruptcy Code, the Third

Circuit has noted that the trend in modern cases is toward “a broader interpretation which

includes other obligations that may flow from ownership of the property.”                 Folger Adam

Security, Inc. v. DeMatteis/MacGregor, JV, 209 F.3d 252, 258–59 (3d Cir. 2000). As the Fourth

Circuit held in In re Leckie Smokeless Coal Co., 99 F.3d 573, 581–82 (4th Cir. 1996) (cited with

approval by the Third Circuit in Folger Adam), the scope of section 363(f) is not limited to


                                                   19
             Case 19-11534-CSS          Doc 12     Filed 07/11/19     Page 20 of 30



in rem interests in a debtor’s assets. Thus, a debtor can sell its assets under section 363(f) “free

and clear of successor liability that otherwise would have arisen under federal statute.” Folger

Adam, 209 F.3d at 258.

       35.     With respect to any other party asserting a lien, claim, or encumbrance against the

Store Closure Assets, the Debtors anticipate that they will be able to satisfy one or more of the

conditions set forth in section 363(f). In connection with the sale of the Store Closure Assets, the

Debtors propose that any liens, claims, and encumbrances asserted against the Store Closure

Assets be transferred to and attach to the amounts earned by the Debtors under the Sales with the

same force, effect, and priority as such liens currently have on the Store Closure Assets.

V.     The Court Should Waive Compliance with Liquidation Sale Laws and Approve the
       Dispute Resolution Procedures.

       36.     The Debtors’ ability to conduct the Sales in accordance with the Store Closing

Procedures and without strict compliance with all Liquidation Sale Laws is critical to the Sales’

success. Although the Debtors intend to comply with state and local health and safety laws and

consumer protection laws in conducting the Sales, many Liquidation Sale Laws require special

and cumbersome licenses, waiting periods, time limits, and other procedures for store closing,

liquidation, or similar sales. Additionally, compliance with Fast Pay Laws would require the

Debtors to pay terminated employees within a time frame that would be detrimental to the

conduct of these chapter 11 cases, if not impossible.

       37.     To eliminate the time, delay, and expense associated with the administrative

procedures necessary to comply with the Liquidation Sale Laws, the Debtors propose the Store

Closing Procedures as a way to streamline the administrative burdens on their estates while still

adequately protecting the broad and varied interests of both landlords and applicable

governmental agencies charged with enforcing any Liquidation Sale Laws that may apply to the



                                                 20
              Case 19-11534-CSS          Doc 12      Filed 07/11/19      Page 21 of 30



Store Closings. As such, the Debtors believe the Store Closing Procedures mitigate any concerns

that their landlords or governmental agencies may raise with respect to the Store Closings and,

therefore, the requested relief is in compliance with any applicable Liquidation Sale Laws.

        38.     The Debtors submit that there is strong support for granting them the authority to

not comply with the Liquidation Sale Laws. First, it is generally accepted that many state

statutes and regulations provide that, if a liquidation or bankruptcy sale is court-authorized, a

company need not comply with the Liquidation Sale Laws.                  See, e.g., Ark. Code Ann.

§ 4-74-103 (exempting from the provisions of the chapter sales pursuant to any court order); Fla.

Stat. Ann. 559.25(2) (same); Ga. Code Ann. § 10-1-393(b)(24)(C)(iv) (same); 815 ILCS 350/3

(same); La. Rev. Stat. Ann. § 51:43(1) (same); N.Y. Gen. Bus. Law § 584(a) (same); Or. Rev.

Stat. Ann. § 646A.100(2)(b) (“‘Going out of business sale’ does not include a sale conducted by

a bankruptcy trustee.”); Tex. Bus. & Com. Code Ann. § 17.91(3) (exempting from subchapter

sales conducted pursuant to court order). Second, pursuant to section 105(a) of the Bankruptcy

Code, the Court has the authority to permit the Store Closings to proceed notwithstanding

contrary Liquidation Sale Laws as it is essential to the continued operation of the Debtors’

business. Third, this Court will be able to supervise the Store Closings because the Debtors and

their assets are subject to this Court’s exclusive jurisdiction. See 28 U.S.C. § 1334. As such,

creditors and the public interest are adequately protected by notice of this motion and the

ongoing jurisdiction and supervision of the Court because the Debtors are only seeking interim

relief at the outset of these cases, and parties in interest will be able to raise any further issues at

the final hearing.

        39.     Further, bankruptcy courts have consistently recognized, with limited exception,

that federal bankruptcy law preempts state and local laws that contravene the underlying policies




                                                  21
             Case 19-11534-CSS          Doc 12     Filed 07/11/19        Page 22 of 30



of the Bankruptcy Code. See Belculfine v. Aloe (In re Shenango Grp. Inc.), 186 B.R. 623, 628

(Bankr. W.D. Pa. 1995) (“Trustees and debtors-in-possession have unique fiduciary and legal

obligations pursuant to the bankruptcy code. . . . [A] state statute [] cannot place burdens on [a

debtor] where the result would contradict the priorities established by the federal bankruptcy

code.”), aff’d, 112 F.3d 633 (3d Cir. 1997).

       40.     Courts in some jurisdictions have found that preemption of state law is not

appropriate if the laws deal with public health and safety. See Baker & Drake. Inc. v. Pub. Serv.

Comm’n of Nev. (In re Baker & Drake. Inc.), 35 F.3d 1348, 1353-54 (9th Cir. 1994) (holding

that Bankruptcy Code did not preempt state law prohibiting taxicab leasing that was promulgated

in part as public safety measure). However, preemption is appropriate where, as is the case here,

the only state laws involved concern economic regulation rather than the protection of public

health and safety. See In re Baker & Drake. Inc., 35 F.3d at 1353 (finding that “federal

bankruptcy preemption is more likely . . . where a state statute is concerned with economic

regulation rather than with protecting the public health and safety”).

       41.     Under the circumstances of these chapter 11 cases, enforcing the strict

requirements of the Liquidation Sale Laws would undermine the fundamental purpose of

section 363(b) of the Bankruptcy Code by placing constraints on the Debtors’ ability to

maximize estate assets for the benefit of creditors. Accordingly, authorizing the Sales without

the delays and burdens associated with obtaining various state and local licenses, observing state

and local waiting periods or time limits, and/or satisfying any additional requirements with

respect to advertising and similar items is necessary and appropriate. The Debtors do not seek a

general waiver of all state and local law requirements, but only those that apply specifically to

retail liquidation sales.   Indeed, the requested waiver is narrowly tailored to facilitate the




                                                 22
             Case 19-11534-CSS          Doc 12     Filed 07/11/19     Page 23 of 30



successful consummation of the Sales. Moreover, the Debtors will comply with applicable state

and local public health and safety laws, and applicable tax, labor, employment, environmental,

and consumer protection laws, including consumer laws regulating deceptive practices and false

advertising. Finally, the Dispute Resolution Procedures provide an ordered means for resolving

any disputes arising between the Debtors and/or the Consultant and any Governmental Units

with respect to the applicability of any Liquidation Sale Laws, and should therefore be approved.

       42.     Further, this Court has recognized that the Bankruptcy Code preempts certain

state laws and have granted relief similar to that requested herein. See, e.g., In re Coldwater

Creek, No. 14-10867 (BLS) (Bankr. D. Del. May 7, 2014) (stating that debtors were authorized

to conduct store closing sales under the terms of the order “without the necessity of further

showing compliance” with liquidation laws); In re Boscov’s, No. 08-11637 (KG) (Bankr. D. Del.

Aug. 15, 2008) (ordering that “[g]overnmental units shall not fine, assess or otherwise penalize

Debtors or Agent (or any of the landlords of the Closing Stores) for conducting or advertising the

Sales in a manner inconsistent with Liquidation Sales Laws, provided that the Sales are

conducted and advertised in compliance with this Order”); In re Goody’s Family Clothing, Inc.,

No. 08-11133 (CSS) (Bankr. D. Del. June 13, 2008) (ordering that the “Store Closing Sales at

the Closing Stores shall be conducted by the Debtors and the Store Closing Agent without the

necessity of compliance with any federal, state or local statute or ordinance, lease provision or

licensing requirement affecting store closing, ‘going out of business’, liquidation or auction

sales, or affecting advertising, including signs, banners, and posting of signage, other than Safety

Laws and General Laws”).

       43.     Courts in this jurisdiction have also granted similar relief from Fast Pay Laws in

other bankruptcy cases under similar circumstances. See, e.g., In re Golfsmith Int’l Holdings,




                                                 23
             Case 19-11534-CSS         Doc 12     Filed 07/11/19     Page 24 of 30



Inc., No. 16-12033 (Bankr. D. Del. Oct. 13, 2016) (granting relief from federal, state, or local

laws including “any fast pay laws” in connection with store closing sales); In re Vestis Retail

Grp, LLC, No. 16-10971 (LSS) (Bankr. D. Del. May 16, 2016); In re Hancock Fabrics, No. 16-

10296 (BLS) (Bankr. D. Del. Feb. 25, 2016); In re Fresh & Easy, LLC, No. 15-12220 (BLS)

(Bankr. D. Del. Nov. 24, 2015); In re Haggen Holdings, LLC, No. 15-11874 (KG) (Bankr D.

Del. Oct. 15, 2015).

VI.    The Court Should Waive Compliance with Any Restriction in the Leases.

       44.     Certain of the Debtors’ leases governing the premises of the stores subject to any

Sales may contain provisions purporting to restrict or prohibit the Debtors from conducting store

closing, liquidation, or similar sales. Such provisions have been held to be unenforceable in

chapter 11 cases as they constitute an impermissible restraint on a debtor’s ability to properly

administer its reorganization case and maximize the value of its assets under section 363 of the

Bankruptcy Code. See Ames Dep’t Stores, 136 B.R. at 359 (deciding that enforcement of such

lease restrictions would “contravene overriding federal policy requiring debtor to maximize

estate assets. . . .”); In re R. H, Macv and Co., Inc., 170 B.R. 69, 73–74 (Bankr. S.D.N.Y. 1994)

(holding that the lessor could not recover damages for breach of a covenant to remain open

throughout the lease term, because the debtor had a duty to maximize the value to the estate and

the debtor fulfilled this obligation by holding a store closing sale and closing the store); In re

Tobago Bay Trading Co., 112 B.R. 463, 467–68 (Bankr. N.D. Ga., 1990) (finding that a debtor’s

efforts to reorganize would be significantly impaired to the detriment of creditors if lease

provisions prohibiting a debtor from liquidating its inventory were enforced); In re Lisbon Shops,

Inc., 24 B.R. 693, 695 (Bankr. E.D. Mo. 1982) (holding restrictive lease provision unenforceable

in chapter 11 case where debtor sought to conduct a liquidation sale).




                                                24
              Case 19-11534-CSS          Doc 12     Filed 07/11/19     Page 25 of 30



       45.     This Court has held that restrictive lease provisions affecting store liquidation

sales in chapter 11 cases are unenforceable. See, e.g., In re Coldwater Creek, No. 14-10867

(BLS) (Bankr. D. Del. May 7, 2014) (ordering that store closing sales be conducted without the

further need for compliance with, among other things, lease provisions); In re Boscov’s, No.

08¬11637 (KG) (Bankr. D. Del. Aug. 15, 2008) (same); In re Goody’s Family Clothing, Inc.,

No. 08-11133 (CSS) (Bankr. D. Del. June 13, 2008) (same); In re Linens Holding Co., No. 08-

10832 (CSS) (Bankr. D. Del. May 30, 2008) (same).

       46.     Thus, to the extent that such provisions or restrictions exist in any of the leases of

the stores subject to the Store Closings, the Debtors request that the Court authorize the Debtors

and or the Consultant to conduct the Sales and Store Closings without reference to any such

restrictive provisions or interference by any landlords or other persons affected, directly or

indirectly, by the Sales.

VII.   The Court Should Approve the Abandonment of Certain Property in Connection
       with Any Liquidation Sales.

       47.     After notice and a hearing, a debtor “may abandon any property of the estate that

is burdensome to the estate or that is of inconsequential value and benefit to the estate.”

11 U.S.C. §554(a); see also Hanover Ins. Co. v. Tyco Indus., Inc., 500 F.2d 654, 657 (3d Cir.

1974) (stating that a trustee “may abandon his claim to any asset, including a cause of action, he

deems less valuable than the cost of asserting that claim”).

       48.     The Debtors are seeking to sell all FF&E remaining in the Stores. However, the

Debtors may determine that the costs associated with holding or selling certain property or FF&E

exceeds the proceeds that will be realized upon its sale or that such property is not sellable at all.

In such event, the property is of inconsequential value and benefit to the estates and/or may be

burdensome to retain.



                                                  25
             Case 19-11534-CSS          Doc 12     Filed 07/11/19      Page 26 of 30



       49.     To maximize the value of the Debtors’ assets and to minimize the costs to the

estates, the Debtors respectfully request authority to abandon, after consultation with the ABL

Agents and the Second Lien Agent (as both terms are defined in the Consulting Agreement), any

of their remaining FF&E or other property located at any of the Stores without incurring liability

to any person or entity in accordance with the terms of the Consulting Agreement. The Debtors

further request that the landlord of each Store with any abandoned FF&E or other property be

authorized to dispose of such property without liability to any third parties.

       50.     Notwithstanding the foregoing, the Debtors will utilize all commercially

reasonable efforts to remove or cause to be removed any confidential or personal identifying

information (which means information that, alone or in conjunction with other information,

identifies an individual, including, but not limited to, an individual’s name, social security

number, date of birth, government-issued identification number, account number, and credit or

debit card number) in any of the Debtors’ hardware, software, computers, or cash registers or

similar equipment that are to be sold or abandoned.

VIII. The Court Should Find That Any Sale of the Store Closure Assets Does Not Require
      the Appointment of a Consumer Privacy Ombudsman.

       51.     Section 363(b)(1) of the Bankruptcy Code provides that a debtor may not sell or

release personally identifiable information about individuals unless such sale or lease is

consistent with its policies or upon appointment of a consumer privacy ombudsman pursuant to

section 332 of the Bankruptcy Code. The Debtors will not be selling or releasing personally

identifiable information in the course of the Sales. Therefore, appointment of a consumer

privacy ombudsman is unnecessary.




                                                 26
             Case 19-11534-CSS          Doc 12     Filed 07/11/19     Page 27 of 30



                  The Requirements of Bankruptcy Rule 6003 Are Satisfied

       52.     Bankruptcy Rule 6003 empowers a court to grant relief within the first 21 days

after the Petition Date “to the extent that relief is necessary to avoid immediate and irreparable

harm.” Fed. R. Bankr. P 6003. For the reasons discussed above, authorizing the Debtors to

assume the Consulting Agreement, approving store closing or similar themed sales in accordance

with the Store Closing Procedures, and granting the other relief requested herein is integral to the

Debtors’ ability to transition their operations into these chapter 11 cases smoothly. Failure to

receive such authorization and other relief during the first 21 days of these chapter 11 cases

would severely disrupt the Debtors’ operations at this critical juncture. For the reasons discussed

herein, the relief requested is necessary in order for the Debtors to operate their business in the

ordinary course, preserve the going concern value of the Debtors’ operations and, maximize the

value of their estates for the benefit of all stakeholders. Accordingly, the Debtors submit that

they have satisfied the “immediate and irreparable harm” standard of Bankruptcy Rule 6003 to

support granting the relief requested herein.

                                      Reservation of Rights

       53.     Except with respect to the Consultant and the Consulting Agreement, nothing

contained in this motion or any actions taken by the Debtors pursuant to relief granted in the

Interim Order and Final Order is intended or should be construed as: (a) an admission as to the

validity, priority, or amount of any particular claim against a Debtor entity; (b) a waiver of the

Debtors’ or any other party-in-interest’s rights to dispute any particular claim on any grounds;

(c) a promise or requirement to pay any particular claim; (d) an implication or admission that any

particular claim is of a type specified or defined in this motion; (e) a request or authorization to

assume any agreement, contract, or lease pursuant to section 365 of the Bankruptcy Code; (f) a

waiver or limitation of the Debtors’ or any other party-in-interest’s rights under the Bankruptcy


                                                 27
              Case 19-11534-CSS          Doc 12     Filed 07/11/19      Page 28 of 30



Code or any other applicable law; or (g) a concession by the Debtors or any other party-in-

interest that any liens (contractual, common law, statutory, or otherwise) satisfied pursuant to

this motion are valid and the Debtors and all other parties-in-interest expressly reserve their

rights to contest the extent, validity, or perfection, or to seek avoidance of all such liens. If the

Court grants the relief sought herein, any payment made pursuant to the Court’s order is not

intended and should not be construed as an admission as to the validity, priority, or amount of

any particular claim or a waiver of the Debtors’ or any other party-in-interest’s rights to

subsequently dispute such claim.

                        Waiver of Bankruptcy Rule 6004(a) and 6004(h)

       54.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice of the relief requested herein satisfies Bankruptcy Rule 6004(a)

and that the Debtors have established cause to exclude such relief from the 14-day stay period

under Bankruptcy Rule 6004(h).

                                               Notice

       55.     The Debtors will provide notice of this motion to: (a) the Office of the

U.S. Trustee for the District of Delaware; (b) the holders of the 30 largest unsecured claims

against the Debtors (on a consolidated basis); (c) counsel to the DIP Agents and the Prepetition

ABL Agents; (d) counsel to the Prepetition Term Loan Agent and the Prepetition Vender

Financing Agent; (e) the United States Attorney’s Office for the District of Delaware; (f) the

Internal Revenue Service; (g) the United States Securities and Exchange Commission; (h) the

state attorneys general for all states in which Sales are held; (i) the Dispute Notice Parties; (j) all

of the Debtors’ landlords at the locations subject to the Sales, and counsel thereto, if known;

(k) all applicable federal, state, and local taxing and regulatory authorities having jurisdiction

over the Merchandise and the FF&E; (l) all parties known to the Debtors who hold any liens or


                                                  28
               Case 19-11534-CSS         Doc 12    Filed 07/11/19    Page 29 of 30



security interest in the Debtors’ assets who have filed UCC-1 financing statements against the

Debtors, or who, to the Debtors’ knowledge, have asserted any liens on any of the Debtors’

assets; (m) municipalities in which the Store Closure Assets are located; (n) all applicable state

and consumer protection agencies; and (o) any party that requests service pursuant to Bankruptcy

Rule 2002. The Debtors submit that, in light of the nature of the relief requested, no other or

further notice need be given.

                                         No Prior Request

       56.      No prior request for the relief sought herein has been made to this Court or any

other court.



                                [Remainder of Page Intentionally Left Blank]




                                                  29
              Case 19-11534-CSS          Doc 12       Filed 07/11/19    Page 30 of 30



       WHEREFORE, the Debtors respectfully request entry of interim and final orders,

substantially in the forms attached hereto as Exhibit A and Exhibit B, respectively, (a) granting

the relief requested herein, and (b) granting such other relief as is just and proper.

Dated: July 11, 2019
       Wilmington, Delaware
                                            /s/ Domenic E. Pacitti
                                            Domenic E. Pacitti (DE Bar No. 3989)
                                            Michael W. Yurkewicz (DE Bar No. 4165)
                                            Sally E. Veghte (DE Bar No. 4762)
                                            KLEHR HARRISON HARVEY BRANZBURG LLP
                                            919 N. Market Street, Suite 1000
                                            Wilmington, Delaware 19801
                                            Telephone: (302) 426-1189
                                            Facsimile: (302) 426-9193

                                            - and -

                                            Matthew M. Murphy (pro hac vice admission pending)
                                            Nathan S. Gimpel (pro hac vice admission pending)
                                            Matthew Smart (pro hac vice admission pending)
                                            PAUL HASTINGS LLP
                                            71 South Wacker Drive, Suite 4500
                                            Chicago, Illinois 60606
                                            Telephone: (312) 499-6000
                                            Facsimile: (312) 499-6100

                                            Todd M. Schwartz (pro hac vice admission pending)
                                            PAUL HASTINGS LLP
                                            1117 South California Avenue
                                            Palo Alto, California 94304
                                            Telephone: (650) 320-1800
                                            Facsimile: (650) 320-1900

                                            Proposed Co-Counsel to the Debtors and Debtors in
                                            Possession
